Exhibit 10.13

LOGO [g94397g39i44.jpg]

FORM OF RESTRICTED STOCK UNIT (“RSU”) AWARD AGREEMENT

This AGREEMENT (this “Agreement”), effective as of the date indicated on the
Notice of Grant delivered herewith (the “Notice of Grant”), is made and entered
into by and between Dean Foods Company, a Delaware corporation (the “Company”),
and the individual named on the Notice of Grant (“you”).

WITNESSETH:

WHEREAS, the Board of Directors of the Company has adopted and approved the Dean
Foods Company 2007 Stock Incentive Plan (the “Plan”), which Plan was approved as
required by the Company’s stockholders and provides for the grant of Restricted
Stock Units and other forms of stock-based compensation to certain selected
Employees and non-employee Directors of the Company and its Subsidiaries
(Capitalized terms used and not otherwise defined in this Agreement shall have
the meanings set forth in the Plan); and

WHEREAS, during your employment, and based upon your position with the Company
and/or its Subsidiaries, you have acquired and will continue to acquire, by
reason of your position, substantial knowledge of the operations and practices
of the business of the Company; and

WHEREAS, the Company desires to assure that, to the extent and for the period of
your service and for a reasonable period thereafter, it may maintain the
confidentiality of its trade secrets and proprietary information, and protect
goodwill and other legitimate business interests, each of which could be
compromised if any competitive business were to secure your services; and

WHEREAS, the Restricted Stock Units and other Awards provided for under the Plan
are intended to comply with the requirements of Rule 16b-3 under the Securities
Exchange Act of 1934, as amended; and

WHEREAS, the Committee has selected you to participate in the Plan and has
awarded to you the Restricted Stock Units, which are referred to in this
Agreement as RSUs, described in this Agreement and in the Notice of Grant.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements herein contained, and as an inducement to you to continue as an
employee of the Company (or its Subsidiaries), you and the Company hereby agree
as follows:

1. Grant of Award. The Company hereby grants to you and you hereby accept,
subject to the terms and conditions set forth in the Plan and in this Agreement,
the number of RSUs shown on the Notice of Grant, effective as of the date
indicated on the Notice of Grant (the “Date of Grant”). Each RSU represents the
right to receive one share of the Company’s Stock, subject to the terms and
conditions set forth in the Plan and in this Agreement. The shares of Stock that
are issuable upon vesting of the RSUs granted to you pursuant to this Agreement
are referred to in this Agreement as “the Shares.” You must accept this RSU
Award in the manner designated by the Company in the Notice of Grant (e.g.
electronic acceptance) not later than 90 days after the Date of Grant, or
electronic notification of such Grant, whichever occurs later, or this Award
will be rendered void and without effect. Subject to the provisions of Sections
2(c), 2(d), 3(b) and 7 hereof, this Award of RSUs is irrevocable and is intended
to conform in all respects with the Plan.

2. Vesting.

(a) Regular Vesting. Except as otherwise provided in the Plan or in this
Section 2, your RSUs will vest ratably in three (3) equal annual increments
commencing on the first anniversary of the Date of Grant.

(b) Accelerated Vesting.

(1) Unless otherwise determined by the Committee, or except as provided in an
agreement between you and your Employer, if your Service terminates by reason of
Death, Disability or Retirement during the Restriction Period, all unvested RSUs
you held at the time of such termination will vest in full at the date of such
termination. For purposes of this Agreement, “Retirement” shall be defined as
your retirement from employment or other service to the Company or any
Subsidiary after you reach (i) age fifty-five (55), so long as you shall also
have completed at least ten (10) years of continuous service immediately prior
to your retirement, or (ii) age sixty-five (65). “Disability” shall be defined
as your permanent and total disability (within the meaning of Section 22(e)(3)
of the Code).

(2) In addition to the vesting provisions contained in Sections 2(a), 2(b)(1)
and 2(b)(2) above, your RSUs will automatically and immediately vest in full
upon a Change in Control.

(c) Forfeiture of Unvested RSUs. Unless otherwise determined by the Committee,
or except as provided in an agreement between you and your Employer, if your
Service terminates for any reason other than Death, Disability or Retirement
during the Restriction Period, any RSUs you held will be forfeited and canceled
as of the date of such termination of Service. Notwithstanding anything to the
contrary in this Section 2, your rights with respect to unvested RSUs shall in
all events be immediately forfeited and canceled as of the date of your
termination of Service for Cause.

(d) Repayment. Participant agrees and acknowledges that this Award Agreement is
subject to any policies that the Committee may adopt from time to time with
respect to the repayment to the Company of any benefit received hereunder,
including “clawback” policies.

 

Page 1 of 5



--------------------------------------------------------------------------------

3. Distribution of Shares.

(a) Distribution Upon Vesting. The Company will distribute to you (or to your
estate in the event of your Death) the Shares of Stock represented by the RSUs
that vested on such vesting date as soon as administratively practicable after
such vesting date but in no event later than the fifteenth day of the third
calendar month beginning after the calendar year in which such RSUs shall have
become vested.

(b) Forfeiture of Shares. Notwithstanding any provision of this Agreement or the
Plan to the contrary, if you are discharged from the employment of the Company
or any of its Subsidiaries for Cause (as defined below), your rights in your
unvested RSUs will be immediately forfeited and canceled as of such termination
date. For purposes of this Agreement, “Cause” means (i) your willful failure to
perform substantially your duties; (ii) your willful or serious misconduct that
has caused, or could reasonably be expected to result in, material injury to the
business or reputation of an Employer; (iii) your conviction of, or entering a
plea of guilty or nolo contendere to, a crime constituting a felony; (iv) your
breach of any written covenant or agreement with an Employer, any material
written policy of any Employer or any Employer’s code of conduct or code of
ethics, or (v) your failure to cooperate with an Employer in any internal
investigation or administrative, regulatory or judicial proceeding. In addition,
your Service shall be deemed to have terminated for Cause if, after your Service
has terminated (for a reason other than Cause), facts and circumstances are
discovered that would have justified a termination for Cause. Your RSUs will
also be immediately forfeited and canceled in accordance with Section 7 upon
your breach of the provisions set forth in Section 7.

(c) Compliance With Law. The Plan, the granting and exercising of this RSU, and
any obligations of the Company under the Plan, shall be subject to all
applicable federal, state and foreign country laws, rules and regulations, and
to such approvals by any regulatory or governmental agency as may be required,
and to any rules or regulations of any exchange on which the Stock is listed.
The Company, in its discretion, may postpone the granting and exercising of this
RSU, the issuance or delivery of Stock under this RSU or any other action
permitted under the Plan to permit the Company, with reasonable diligence, to
complete such stock exchange listing or registration or qualification of such
Stock or other required action under any federal, state or foreign country law,
rule or regulation and may require you to make such representations and furnish
such information as it may consider appropriate in connection with the issuance
or delivery of Stock in compliance with applicable laws, rules and regulations.
The Company shall not be obligated by virtue of any provision of the Plan to
recognize the vesting of this RSU or to otherwise sell or issue Stock in
violation of any such laws, rules or regulations, and any postponement of the
vesting or settlement of this RSU under this provision shall not extend the term
of the RSU. Neither the Company nor its directors or officers shall have any
obligation or liability to you with respect to any RSU (or Stock issuable
thereunder) that shall lapse because of such postponement.

4. Stockholder Rights. Except as set forth in the Plan, neither you nor any
person claiming under or through you shall be, or have any of the rights or
privileges of, a stockholder of the Company in respect of the Shares issuable
pursuant to this Award unless and until your Shares shall have been issued.

5. Tax Withholding. The Employer shall have the right to deduct from all amounts
paid to you in cash (whether under this Plan or otherwise) any amount required
by law to be withheld in respect of Awards under this Plan as may be necessary
in the opinion of the Employer to satisfy any applicable tax withholding
requirements under the laws of any country, state, province, city or other
jurisdiction, including but not limited to income taxes, capital gains taxes,
transfer taxes, and social security contributions that are required by law to be
withheld. In the case of payments of Awards in the form of Stock, at the
Committee’s discretion, you will be required to either pay to the Employer the
amount of any taxes required to be withheld with respect to such Stock or, in
lieu thereof, the Employer shall have the right to retain (or you may be offered
the opportunity to elect to tender) the number of shares of Stock whose Fair
Market Value equals such amount required to be withheld.

6. Transfer of RSUs. The RSUs granted herein are not transferable except in
accordance with the provisions of the Plan.

7. Covenants Not to Disclose, Compete or Solicit.

(a) You acknowledge that (i) the Company is engaged in a continuous program of
research, development and production respecting its business throughout the
United States (the foregoing, together with any other businesses in which the
Company engages from the date hereof to the date of the termination of your
employment with the Company and its Subsidiaries as the “Company Business”);
(ii) your work for and position with the Company and/or one of its Subsidiaries
has allowed you, and will continue to allow you, access to trade secrets of, and
Confidential Information concerning the Company Business; (iii) the Company
Business is national and international in scope; (iv) the Company would not have
agreed to grant you this Award but for the agreements and covenants contained in
this Agreement; and (v) the agreements and covenants contained in this Agreement
are necessary and essential to protect the business, goodwill, and customer
relationships that Company and its Subsidiaries have expended significant
resources to develop. The Company agrees and acknowledges that, on or following
the date hereof, it will provide you with one or more of the following:
(a) authorization to access Confidential Information through a new computer
password or by other means, (b) authorization to represent the Company in
communications with customers and other third parties to promote the goodwill of
the business in accordance with generally applicable Company policies and
(c) access to participate in certain restricted access meetings, conferences or
training relating to your position with the Company. You understand and agree
that if Confidential Information were used in competition against the Company,
the Company would experience serious harm and the competitor would have a unique
advantage against the Company.

(b) For purposes of this Agreement, “Confidential Information” shall mean all
business records, trade secrets, know-how, customer lists or compilations, terms
of customer agreements, sources of supply, pricing or cost information,
financial information or personnel data and other confidential or proprietary
information used and/or obtained by you in the course of your employment with
the Company or any Subsidiary; provided that the term “Confidential Information”
will not include information which (i) is or becomes publicly available other
than as a result of a disclosure by you which is prohibited by this agreement or
by any other legal, contractual or fiduciary obligation that you may owe to the
Company or any Subsidiary, or (ii) is widely known within one or more of the
industries in which the Company or any Subsidiary

 

Page 2 of 5



--------------------------------------------------------------------------------

operates, or you can demonstrate was otherwise known to you prior to becoming an
employee of the Company or any Subsidiary, or (iii) is or becomes available to
you on a non-confidential basis from a source (other than the Company or any
Subsidiary, including any employee thereof) that is not prohibited from
disclosing such information to you by a legal, contractual or fiduciary
obligation to the Company or any Subsidiary. You agree not to engage in
unauthorized use or disclosure of Confidential Information, and agree that upon
termination of your employment (or earlier if so requested) you will preserve
and return to the Company any and all records in your possession or control,
tangible and intangible, containing any Confidential Information. You further
agree not to keep or retain any copies of such records without written
authorization from a duly authorized officer of the Company covering the
specific item retained.

(c) Ancillary to the foregoing and this Award, you hereby agree that, during the
term of your employment with the Company or any Subsidiary and for a period of
two years thereafter (the “Restricted Period”), you will not, directly or
indirectly, individually or on behalf of any person or entity other than the
Company or any of its Subsidiaries:

(i) Provide Competing Services (as defined below) to any company or business
(other than the Company or any Subsidiary) engaged primarily in the manufacture,
distribution, sale or marketing of any of the Relevant Products (as defined
below) in the Relevant Market Area (as defined below);

(ii) Approach, consult, solicit business from, or contact or otherwise
communicate, directly or indirectly, in any way with any Customer (as defined
below) in an attempt to (1) divert business from, or interfere with any business
relationship of the Company or any of its Subsidiaries, or (2) convince any
Customer to change or alter any of such Customer’s existing or prospective
contractual terms and conditions with the Company or any Subsidiary; or

(iii) Solicit, induce, recruit or encourage, either directly or indirectly, any
employee of the Company or any Subsidiary to leave his or her employment with
the Company or any Subsidiary or employ or offer to employ any employee of the
Company or any Subsidiary. For the purposes of this section, an employee of the
Company or any Subsidiary shall be deemed to be an employee of the Company or
any Subsidiary while employed by the Company and for a period of sixty (60) days
thereafter.

(d) For purposes of this Agreement, the following terms shall have the meanings
indicated:

(i) to provide “Competing Services” means to provide, manage, supervise, or
consult about (whether as an employee, owner, partner, stockholder, investor,
joint venturer, lender, director, manager, officer, employee, consultant,
independent contractor, representative or agent, or otherwise) any services that
are similar in purpose or function to services you provided to the Company in
the two year period preceding the termination of your employment, that might
involve the use or disclosure of Confidential Information, or that would involve
business opportunities related to Relevant Products.

(ii) “Customer” means any and all persons or entities who purchased any Relevant
Product from the Company or any Subsidiary during the term of your employment
with the Company or any Subsidiary and as to whom, within the course of the last
two (2) years of your employment with the Company or any Subsidiary, (a) you or
someone under your supervision had contact and/or (b) you received or had access
to Confidential Information.

(iii) “Relevant Product(s)” means (i) milk or milk-based beverages, (ii) creams,
(iii) dairy or other non-dairy coffee creamers or other coffee whiteners,
(iv) ice cream or ice cream novelties, (v) ice cream mix, (vi) cultured dairy
products, (vii) soy milk or any other soy-based beverage or cultured soy
product, (viii) organic dairy products (including milk, cream and cultured dairy
products) or organic juice, and/or (ix) any other product not listed above that
was developed or sold by the Company or a Subsidiary within the course of the
last two (2) years of your employment with the Company or any Subsidiary.

(iv) “Relevant Market Area” means the counties (or county equivalents) in the
United States where the Company does business that you assist in providing
services to and/or receive Confidential Information about in the two year period
preceding the termination of your employment so long as the Company continues to
do business in that geographic market area during the Restricted Period.

(e) Notwithstanding the foregoing, (1) the restrictions of subsection 7(a) above
shall not prohibit your employment with a non-competing, independently operated
subsidiary, division, or unit of a diversified company (even if other separately
operated portions of the diversified company are involved in Relevant Products)
if in advance of your providing any services, you and the diversified company
that is going to employ you both provide the Company with written assurances
that are satisfactory to the Company establishing that (a) the entity,
subsidiary, division, or unit of the diversified business that you are going to
be employed in is not involved in Relevant Products or preparing to become
involved in Relevant Products, and (b) your position will not involve Competing
Services of any kind, and (2) you are not prohibited from owning, either of
record or beneficially, not more than five percent (5%) of the shares or other
equity of any publicly traded company. Your obligation under this Section 7
shall survive the vesting or forfeiture of your RSUs and/or the distribution or
forfeiture of the underlying Shares.

(f) Any breach of any provision of this Section 7 will result in immediate and
complete forfeiture of your unvested RSUs and your undistributed Shares. In
addition, you hereby agree that if you violate any provision of this Section 7,
the Company will be entitled to injunctive relief, specific performance, or such
other legal and equitable relief as is needed to prevent or enjoin any violation
of the provisions of this Agreement in addition to and not to the exclusion of
any other remedy that may be allowed by law for damages experienced prior to the
issuance of injunctive relief. You also agree that, if you are found to have
breached any of the time-limited covenants in this Section 7, the time period
during which you are subject to such covenant shall be extended by one day for
each day you are found to have violated such restriction, up to a maximum of two
years.

(g) You acknowledge that you have given careful consideration to the restraints
imposed by this Agreement, and you fully agree that they are necessary for the
reasonable and proper protection of the business of the Company and its
Subsidiaries. The restrictions set forth herein shall be construed as a series
of separate

 

Page 3 of 5



--------------------------------------------------------------------------------

and severable covenants. You agree that each and every restraint imposed by this
Agreement is reasonable with respect to subject matter, time period, and
geographical area. Except as expressly set forth herein, the restraints imposed
by this Agreement shall continue during their full time periods and throughout
the geographical area set forth in this Agreement.

(h) You stipulate and agree that one of the purposes of this Agreement is to
fully resolve and bring finality to any concerns over the enforceability of the
Restrictive Covenants. You also stipulate and agree that (a) the enforceability
of the Restrictive Covenants and (b) the Company’s agreement herein to provide
you with this RSU Award are mutually dependent clauses and obligations without
which this Agreement would not be made by the parties. Accordingly, you agree
not to sue otherwise pursue a legal claim to set aside or avoid enforcement of
the Restrictive Covenants. And, in the event that you or any other party pursues
a legal challenge to the enforceability of any material provision of the
restrictions in Section 7 of this Agreement and a material provision is found
unenforceable by a court of law or other legally binding authority such that you
are no longer bound by a material provision of Section 7, then (1) your unvested
RSUs and undistributed Shares shall be forfeited and (2) you hereby agree that
you will return to the Company any Shares that were previously issued to you or,
if you no longer own the Shares, an amount in cash equal to the fair market
value of any such Shares on the date they were issued to you (less any taxes
paid by you). The foregoing is not intended as a liquidated damage remedy but is
instead a return-of-gains and contractual recission remedy due to the mutual
dependent nature of the subject provisions in the Agreement.

(i) If any of the Restrictive Covenants are deemed unenforceable as written, you
and the Company expressly authorize the court to revise, delete, or add to the
restrictions contained in this Section 7 to the extent necessary to enforce the
intent of the parties and to provide the goodwill, Confidential Information, and
other business interests of the Company and its Subsidiaries with effective
protection. And, in the event that such reformation of the restriction is
acceptable to the Company, then the forfeiture and rescission (return of gain)
remedies provided for in subsection 7(h) above shall not apply.

(j) The provisions of this Section 7 are not intended to override, supercede,
reduce, modify or affect in any manner any other non-competition or
non-solicitation agreement between you and the Company or any Subsidiary, and
instead are intended to supplement any such agreements.

8. Plan Incorporated. You accept the RSUs hereby granted subject to all the
provisions of the Plan, which, except as expressly contradicted by the terms
hereof, are incorporated into this Agreement, including the provisions that
authorize the Committee to administer and interpret the Plan and which provide
that the Committee’s decisions, determinations and interpretations with respect
to the Plan are final and conclusive on all persons affected thereby.

9. Assignment of Intellectual Property Rights. In consideration of the granting
of this RSU Award, you hereby agree that all right, title and interest to any
and all products, improvements or processes (“Intellectual Property”)
whatsoever, discovered, invented or conceived during the course of employment
with the Company or any of its Subsidiaries, relating to the subject matter of
the business of the Company or any of its Subsidiaries or which may be directly
or indirectly utilized in connection therewith, are vested in the Company, and
you hereby forever waive any and all interest you have in such Intellectual
Property and agree to assign such Intellectual Property to the Company. In
addition, all writings produced in the course of work or employment for the
Company or any Subsidiary are works produced for hire and the property of the
Company and its Subsidiaries, including any copyrights for those writings.

10. Miscellaneous.

(a) No Guaranteed Employment. Nothing contained in this Agreement shall affect
the right of the Company to terminate your employment at any time, with or
without Cause, or shall be deemed to create any rights to employment on your
part. The rights and obligations arising under this Agreement are not intended
to and do not affect the employment relationship that otherwise exists between
the Company and you, whether such employment relationship is at will or defined
by an employment contract. Moreover, this Agreement is not intended to and does
not amend any existing employment contract between the Company and you. To the
extent there is a conflict between this Agreement and such an employment
contract, the employment contract shall govern and take priority.

(b) Notices. Any notice to be given to the Company under the terms of this
Agreement shall be addressed to the Company at its principal executive offices,
and any notice to be given to you shall be addressed to you at the address set
forth on the attached Notice of Grant, or at such other address for a party as
such party may hereafter designate in writing to the other. Any such notice
shall be deemed to have been duly given if mailed, postage prepaid, addressed as
aforesaid.

(c) Binding Agreement. Subject to the limitations in this Agreement on the
transferability by you of the Award granted herein, this Agreement shall be
binding upon and inure to the benefit of the representatives, executors,
successors or beneficiaries of the parties hereto.

(d) Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Delaware and the United
States, as applicable, without reference to the conflict of laws provisions
thereof.

(e) Severability. Except as otherwise expressly provided for herein in Section 7
above, if any provision of this Agreement is declared or found to be illegal,
unenforceable or void, in whole or in part, then the parties shall be relieved
of all obligations arising under such provision, but only to the extent that it
is illegal, unenforceable or void, it being the intent and agreement of the
parties that this Agreement shall be deemed amended by modifying such provision
to the extent necessary to make it legal and enforceable while preserving its
intent or, if that is not possible, by substituting therefor another provision
that is legal and enforceable and achieves the same objectives.

(f) Interpretation. All section titles and captions in this Agreement are for
convenience only, shall not be deemed part of this Agreement, and in no way
shall define, limit, extend or describe the scope or intent of any provisions of
this Agreement.

 

Page 4 of 5



--------------------------------------------------------------------------------

(g) Entire Agreement. Except as otherwise provided for in Section 7 above, this
Agreement constitutes the entire agreement among the parties hereto pertaining
to the subject matter hereof and supersedes all prior agreements and
understandings pertaining thereto.

(h) No Waiver. No failure by any party to insist upon the strict performance of
any covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute waiver of any
such breach or any other covenant, duty, agreement or condition.

(i) Counterparts. This Agreement may be executed in counterparts, all of which
together shall constitute one agreement binding on all the parties hereto,
notwithstanding that all such parties are not signatories to the original or the
same counterpart.

(j) Relief. In addition to all other rights or remedies available at law or in
equity, the Company shall be entitled to injunctive and other equitable relief
to prevent or enjoin any violation of the provisions of this Agreement.

END OF AGREEMENT

 

Page 5 of 5